Citation Nr: 0112724
Decision Date: 05/04/01	Archive Date: 07/18/01

DOCKET NO. 99-25 399               DATE MAY 04, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to an increased disability rating for residuals of a
shrapnel wound, right forearm, involving Muscle Group VII,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, and appellant's daughter.

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to December
1945.

This case comes before the Board of Veterans' Appeals (Board) by
means of a March 1999 rating decision rendered by the Jackson,
Mississippi, Regional Office (RO) of the Department of Veterans
Affairs (VA).

The Board notes that in an October 2000 brief, the veteran's
accredited representative raised the issue of clear and
unmistakable error in previous rating actions which did not
establish a compensable disability evaluation for the veteran's
residual scar. In light of the decision set forth below, resolution
of this issue may have an impact on the assignment of an effective
date for a compensable evaluation for the veteran's scar.
Accordingly, the matter is referred to the RO for additional
development, as necessary.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claim has been developed.

2. The veteran's residuals of a shrapnel wound of the right
forearm- include subjective complaints of pain and an inability to
grip and objective findings of fatigue, weakness, and lack of
endurance during flare-ups; slight change in sensation; and
decreased range of motion.

3. After consideration of the clinical findings and symptoms,
moderately severe disability of Muscle Group VII is demonstrated.

4. The veteran's residuals of a shrapnel wound of the right
forearms include scarring with decreased sensation.

2 -

CONCLUSIONS OF LAW

1. The criteria for an increased disability rating of 30 percent,
but no greater, for residuals of a shrapnel wound, right forearm,
involving Muscle Group VII, are met. 38 U.S.C.A. 1155, 5107 (West
1991 & Supp. 2000); 38 C.F.R. Part 4, 4.14, 4.40, 4.56, 4.73,
Diagnostic Codes 5208, 5213, 5214, 5307, 5207 (:2000); DeLuca v,
Brown, 8 Vet. App. 202 (1995).

2. The criteria for a separate 10 percent disability rating for a
tender and painful scar of the right forearm are met. 38 C.F.R.
4.118, Diagnostic Code 7804 (2000). See Esteban v. Brown, 6
Vet.App. 259 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA has a duty to assist veterans and other
claimants in developing their claims for VA benefits. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000). This duty to assist requires VA to make "reasonable efforts
to obtain relevant records (including private records)" and that to
provide a medical examination when such examination is necessary to
make a decision on the claim. Id. at 3(a) (to be codified as
amended at 38 U.S.C. 5103A). In the present case, the evidence does
not show that any additional probative records exist that are not
presently associated with the claims folder. In addition, the
veteran was afforded VA examination for compensation and pension
purposes in December 1998. Accordingly, the Board finds that the
duty to assist the veteran in the development of his claim has been
satisfied.

3 -

1. Evidentiary Background

Service connection for a gunshot wound of the right forearm was
established by means of a February 1952 rating action as service
medical records indicate that the veteran received a shrapnel wound
of the right wrist and forearm while on active duty. A 10 percent
disability rating was assigned effective November 27, 1951, the
date of claim.

The Board notes that where entitlement to compensation has already
been established and an increase in the disability rating is at
issue, the present level of disability is of primary importance.
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In December 1998, the veteran reported for a VA muscle examination.
The examination report indicates that he was right handed. He
complained of constant discomfort in this right arm. This pain was
rated as usually three to five on a pain scale of 10; however,
during flare-ups, his pain may go up to seven to nine. He reported
the frequency of flare-ups as almost every day. Current medication
included Tylenol, p.r.n., and Codeine, p.r.n.; however, the
examiner noted that the codeine was prescribed for restless leg
syndrome. He reported that nothing made his pain feel better and
that any activity made his pain worse. He reported that his
functional limitation included an inability to use a hammer due to
pain and an inability to grip due to weakness in his right hand.
Pain was his most significant factor. The examiner noted that the
veteran had positive fatigue, positive weakness, and positive lack
of endurance during flare-ups. He could only write for short
periods until his arm gets fatigued. He was unable to type.

The 1998 muscle examination report indicates that the veteran has
a Y shaped scar on his wrist that was 9.0 cm long and .5 cm wide
with a 6 cm long "leg." The scar had lighter pigmentation that the
rest of the surrounding tissue. It was soft except for the lateral
aspect which had an area that was slightly thicker and less mobile
than the surrounding area. There was no depression of the scar or
elevation. Decreased sensation was noted in the scar.

- 4 -

Elbow flexion of the right arm was measured from 20 to 130 degrees.
Forearm supination was from 0 to 45 degrees, which the examiner
indicated was "limited by 40 degrees." Forearm pronation was 0 to
80 degrees, which the examiner indicated was "normal." Wrist
dorsiflexion was measured from 0 to 50 degrees, which the examiner
indicated was "limited by 70 degrees." Wrist palmar flexion was 0
to 80 degrees, which the examiner indicated was "limited by 35
degrees." Wrist radial deviation was measured from 0 degrees to 20
degrees, which the examiner indicated was "normal." Wrist ulnar
deviation was measured from 0 to 45 degrees, which the examiner
indicated was "limited by 20 degrees." Examination and palpation of
the veteran's wrist showed that there was tenderness along the
posterior and anterior surfaces of his wrist from about 4.0 cm from
where his hand joins his wrist through his hand. Sensation
examination showed decreased sensation, which appeared slightly
decreased in both hands. The veteran's grip strength appeared to be
normal and equal in both hands and strong against even firm
resistance. He could also hold grip. Pertinent diagnosis was status
post right forearm injury with resultant scar and chronic pain
syndrome, slight change in sensation, with decreased range of
motion.

A December 1998, neurological examination report indicated that EMG
results of the veteran's arm showed that needle EMG of the
veteran's right arm and hand was normal. Similarly, NCV of the
median and ulnar nerves was normal.

In March 2000, the veteran appeared at a personal hearing before a
RO hearing officer. He testified that he was unable to hold small
objects tightly. He reported pain when he holds objects in his
hand. He indicated that his arm feels fatigued and swells with
increased use. He was unable to write properly and dropped things
easily. The hearing officer noted that the veteran's right hand
appeared "a little more puffy" than his left. The veteran stated
that this was normal. The veteran's wife testified that he
complained of pain radiating from his wrist to his forearm.

- 5 -

II. Analysis

By means of a March 1999 rating action, the RO denied an increased
disability for the veteran's shrapnel wound of the right wrist and
forearm. The veteran appeals this rating action and contends that
his shrapnel wound of the right wrist and forearm is more severe
than currently evaluated and that an increased disability rating is
warranted.

Disability evaluations are determined by the application of a
schedule of ratings, which is based on average impairment of
earning capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2000). The
percentage ratings in the Schedule for Rating Disabilities
represent, as far as can practicably be determined, the average
impairment in earning capacity resulting from such disabilities and
their residual conditions in civil occupations. 38 C.F.R. 4.1
(2000). Moreover, each disability must be considered from the point
of view of the veteran working or seeking work. 38 C.F.R. 4.2
(2000). Where there is a question as to which of two evaluations
shall be applied, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating will be assigned. 38
C.F.R. 4.7 (2000).

The regulations provide that the evaluation of the same disability
under various diagnoses is to be avoided. Disability from injuries
to the muscles, nerves, and joints of an extremity may overlap to
a great extent, so that special rules are included in the
appropriate bodily system for their evaluation. Both the use of
manifestations not resulting from service-connected disease or
injury in establishing the service-connected evaluation, and the
evaluation of the same manifestation under different diagnoses is
to be avoided. 38 C.F.R. 4.14 (2000).

The veteran's shrapnel wound of the right wrist and forearm is
currently evaluated under Diagnostic Code 5307, as a disability of
muscle group VII. The function of this muscle group is the flexion
of the wrist and fingers. This muscle group involves the muscles
arising from internal condyles of the humerus and includes

- 6 -

flexors of the carpus and long flexors of the fingers and thumb.
Under these rating criteria, a 10 percent disability rating is
appropriate for moderate disability to muscle group VII, involving
the dominant extremity. A 30 percent disability rating contemplates
moderately severe disability to muscle group VII, involving the
dominant extremity. A 40 percent disability rating is appropriate
for severe disability to muscle group VII, involving the dominant
extremity. 38 C.F.R. 4.73 (2000).

After a review of the evidence, the Board finds that the criteria
for an increased disability rating under Diagnostic Code 5307 are
not met. As stated above, a 30 percent disability evaluation
contemplates moderately severe disability. The regulations provide
that objective findings of moderately severe disability involving
the muscles include entrance and (if present) exit scars indicating
track of missile through one or more muscle groups, with
indications on palpation of loss of deep fascia, muscle substance,
or normal firm resistance of muscles compared with sound side.
Tests of strength and endurance compared with sound side
demonstrated positive evidence of impairment. 38 C.F.R.
4.56(d)(3)(iii) (2000).

The veteran's post service medical evidence does not show objective
evidence of loss of deep fascia or muscle substance. On the
contrary, the veteran's recent VA muscle examination in December
1998 indicates that there was no depression or elevation of the
veteran's shrapnel wound scar. Similarly, the examination report
does not indicate impairment of muscle tonus. On the contrary,
despite allegations of an inability to grip with his right hand,
the examiner noted that the veteran's grip strength appears to be
normal and equal in both hands. His grip was strong even against
firm resistance and he could hold grip. Despite the veteran"s
reports that he could only write for short periods of time until
his arm would get fatigued, the objective medical evidence does not
show loss of power or lowered threshold of fatigue as contemplated
by an increased rating. As indicated previously, the examiner noted
that the veteran's grip strength was normal and firm against
resistance. Accordingly, the Board finds that the criteria for an
increased disability evaluation under Diagnostic Code 5307 are not
met based on clinical finding alone.

7 -

The veteran's residuals of a shrapnel wound to the right forearm
may also be rated under the diagnostic criteria for disabilities of
the elbow and forearm and disabilities of the wrist found in
Diagnostic Codes 5205 to 5219. 38 C.F.R. 4.71 a (2()00). Under
Diagnostic Code 5206, a 10 percent disability rating is appropriate
for limitation of flexion of the major forearm to 110 degrees. A 20
percent disability rating contemplates limitation of flexion of the
major forearm to 100 degrees. As the evidence shows limitation of
flexion to 130 degrees, an increased disability evaluator under
Diagnostic Code 5206 is not warranted.

Under Diagnostic Code 5207, a 10 percent disability evaluation is
appropriate for limitation of extension of the major forearm to 50
degrees. A 20 percent disability rating contemplates limitation of
extension of the major forearm to 75 degrees. As the evidence shows
limitation of extension to 20 degrees, an increased disability
evaluation under Diagnostic Code 5207 is not warranted.

Under Diagnostic Code 5208, a 20 percent disability evaluation is
appropriate for limitation of forearm flexion to 100 degrees and
extension to 45 degrees. As the evidence shows limitation of
flexion to 130 degrees and limitation of extension to 20 degrees,
an increased disability evaluation under Diagnostic Code 5208 is
not warranted.

Under Diagnostic Code 5213, a 10 percent disability evaluation is
appropriate for limitation of supination to 30 degrees or less. A
20 percent disability evaluation is appropriate for limitation of
pronation with motion lost beyond the last quarter of arc, the hand
does not approach full pronation. As the evidence shows normal
pronation during the December 1998 examination, an increased
disability evaluation under Diagnostic Code 5213 is not warranted.

Under Diagnostic Code 5214, ankylosis of the major wrist at a
favorable angle between 20 degrees to 30 degrees of dorsiflexion
warrants a 30 percent disability rating. As the evidence does not
show ankylosis of the major wrist, an increased disability
evaluation under Diagnostic Code 5213 is not warranted.

- 8 -                                                             

While the schedular criteria set forth above are not met, the
United States Court of Veterans Appeals, (Court) has held that
assignment of disability ratings for orthopedic disabilities is to
include consideration of the regulatory provisions set forth in 38
C.F.R. 4.40 and 4.45, wherein functional loss, as shown by
"adequate pathology," is deemed integral to ascertaining the
severity of such disabilities. DeLuca v. Brown, 8 Vet. App. 202
(1995). In the instant case, while the criteria for a 30 percent
disability rating under Diagnostic Code 5307 are not met, the
examiner noted that the veteran had positive fatigue, positive
weakness, and positive lack of endurance during flare-ups. The
veteran reported that he has daily flare-ups. Similarly, during a
March 2000 hearing, the veteran reported pain and an inability to
write properly with increased use. He also reported that he dropped
things. Of particular note, is a statement from the RO hearing
officer wherein she noted that the veteran's right hand appeared
"puffy" when compared with his left. The Board also notes that the
veteran's right forearm disability results in limitation of motion
as indicated during the December 1998 examination. In light of the
additional functional impairment during flare-ups and objective
findings of limitation of motion, the Board finds that a 30 percent
disability evaluation is warranted for the veteran's residuals of
a fragment wound to the right forearm. DeLuca.

While an increased disability evaluation of 30 percent due to
additional functional limitation is warranted, a rating in excess
of 30 percent due to functional limitation is not warranted by the
evidence. The severity of disability manifested by additional
functional limitation most closely approximates moderately severe
disability. However, the severity of disability manifested by
additional functional impairment does not indicate severe
disability. On the contrary, as indicated previously, the evidence
does not show impairment of muscle tonus. Although the veteran
reported daily flare-ups, on objective examination, he was noted to
have normal and equal grip strength in both hands. The examiner
noted that the veteran's grip was strong even against firm
resistance and he could hold grip. Based on the discussion above,
the Board finds that a rating of 30 percent disability evaluation
sufficiently reflects the level of functional impairment
demonstrated and that a rating in excess of 30 percent due to
additional functional limitation is not supported by the evidence.

9 -

Accordingly, after a review of the evidence, the Board finds that,
giving the benefit of the doubt to the veteran, criteria for an
increased rating for a shrapnel wound, right forearm, involving
Muscle Group VII, of 30 percent, but no greater, are satisfied. 38
U.S.C.A. 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4,
4.14, 4.40, 4.56, 4.73, Diagnostic Codes 5208, 5213, 5214, 5307,
5207 (2000).

Additionally, the Board notes that the Court has held that scarring
can be rated, for VA benefits purposes, as separate and distinct
from underlying symptomatology. Esteban v. Brown, 6 Vet.App. 259
(1994). Diagnostic Code 7803 allows a 10 percent disability rating
for superficial scars that are shown to be poorly nourished and
which manifest repeated ulceration. Diagnostic Code 7804 allows a
10 percent disability ratings, for superficial scars that are noted
to be tender and painful on objective demonstration. 38 C.F.R.
4.118 (2000). As the December 1998 VA examination report indicates
that the veteran's residual shrapnel wound scar of the right
forearm resulted in decreased sensation, the Board finds that the
criteria for a separate 10 percent disability rating for a tender
and painful scar on objective demonstration are met. 38 C.F.R.
4.118, Diagnostic Code 7804 (2000).

ORDER

An increased disability rating of 30 percent, but no greater, is
granted for residuals of a shrapnel wound, right forearm, involving
Muscle Group VII, subject to the laws and regulations governing the
payment of monetary benefits. A 10 percent disability rating is
granted for a residual shrapnel wound scar of the right forearm,
subject to the laws and regulations governing the payment of
monetary benefits.


MARK W. GREENSTREET 
Member, Board of Veterans' Appeals

- 10 -



